Case 3:21-cr-00044-MMH-PDB Document 4 Filed 05/12/21 Page 1 of 3 PagelD 6

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA a
JACKSONVILLE DIVISION BL
8 OF
UNITED STATES OF AMERICA CEB OG
v. CASE NO. 3:21-cr4f}: * cn -MMH-PPO
18 U.S.C. §§ 751(@) and 4082

DERRICK S$. MCCULLOUGH

INDICTMENT

The Grand Jury charges:
COUNT ONE
On or about March 29, 2021, in the Middle District of Florida, and elsewhere,

the defendant,
DERRICK S. MCCULLOUGH,

did knowingly and willfully escape from custody in Keeton Corrections, Inc.
Jacksonville Residential Reentry Center, an institutional facility in which he was
lawfully confined at the direction of the Attorney General by virtue of a judgment
and commitment of the United States District Court for the Southern District of
West Virginia upon conviction for the commission of possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1).
Case 3:21-cr-00044-MMH-PDB Document 4 Filed 05/12/21 Page 2 of 3 PagelD 7

All in violation of 18 U.S.C. §§ 751(a) and 4082.
A TRUE BILL,

Foreperson

KARIN HOPPMANN
Acting United States Attorney

By: a2 lh

Michael J,Coolican
Assistant United States Attorney

wm Ll, Sole mad

Kelly Kardsé
Assistant United States Attorney
Deputy Chief, Jacksonville Division
Case 3:21-cr-00044-MMH-PDB Document 4 Filed 05/12/21 Page 3 of 3 PagelD 8

$zs €98 Od

 

 

 

$ Ted

WIAD

 

MY SMU

“1Z0Z ‘Ae Jo

 

Aep WECI SB HAOO uado WI pally

 

 

uosiadaio4

SoU" oO

‘THQ ana V

 

 

 

Z80P pure (e)ICGL §§ O'SNO8I ‘1°30 ‘suonejora

LINAWLOIGNI

HONOTINOON'S AOINasa

“SA

VOTIAWY dO SALVLS GCALINN AHL

WOISTATC] aTAUOSyeL
eplOp,{ JO IOLNSIC] aIPPIAL
LYNOOD LOTALSId SALVLIS GCHLINO

‘ON

pastaay 12/6/¢
pe-ddo WaOs
